
	
		II
		111th CONGRESS
		1st Session
		S. 1339
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for financial literacy
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Literacy for Students Act of
			 2009.
		2.Financial literacy
			 educationPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is
			 amended by adding at the end the following:
			
				22Financial
				literacy education
					5621.Statewide
				incentive grants for financial literacy education
						(a)GrantsFrom
				amounts appropriated under subsection (d), the Secretary may award grants to
				States to enable the States, on a statewide basis—
							(1)to integrate
				financial literacy education into each public middle school and secondary
				school within the State; and
							(2)to provide
				professional development regarding the teaching of financial literacy to each
				public middle school and secondary school teacher of financial literacy within
				the State.
							(b)LimitationEach
				State receiving a grant under this section shall use not more than a total of
				20 percent of the grant funds for professional and curriculum
				development.
						(c)Definition of
				middle schoolThe term
				middle school means a nonprofit institutional day or residential
				school, including a public middle charter school, that provides middle
				education, as determined under State law.
						(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2010 and
				each of the 4 succeeding fiscal years.
						5622.Parent
				involvement
						(a)Grants
							(1)In
				generalFrom amounts appropriated under subsection (b), the
				Secretary may award grants to local educational agencies to enable the local
				educational agencies to support and provide training and assistance to or for
				parents and students regarding financial literacy.
							(2)Partnerships
				encouragedIn awarding a grant under this section the Secretary
				shall encourage a local educational agency to create, promote, and implement
				the programming assisted under the grant in partnership with a community
				organization, financial institution, or local business.
							(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2010 and
				each of the 4 succeeding fiscal
				years.
						.
		3.Financial
			 Literacy Education CoordinationSubpart 13 of part D of title V of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267 et seq.) is
			 amended by adding at the end the following:
			
				5538.Coordination
					(a)In
				generalThe Secretary and the
				Board of Governors of the Federal Reserve System shall coordinate the
				activities assisted under this subpart with the activities carried out by any
				financial education research center operated by a Federal Reserve bank, in
				order to increase the usage and the prevalence of financial literacy education
				programs and educational resources.
					(b)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2010 and each of the 4 succeeding fiscal
				years.
					.
		
